03/08/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0477

                     Supreme Court Cause No. DA 20-0477
ROBYN DRISCOLL; MONTANA DEMOCRATIC PARTY; AND
DEMOCRATIC SENATORIAL CAMPAIGN COMMITTEE

                   Plaintiffs and Appellees,

v.

CHRISTI JACOBSEN, in her official capacity as Montana Secretary of State,

                   Defendant and Appellant.


                                    ORDER


      Upon consideration of Appellant’s unopposed motion to dismiss the appeal,

and good cause appearing,

      IT IS HEREBY ORDERED that Appellants’ motion to dismiss the appeal is

GRANTED.

      IT IS FURTHER ORDERED that each side shall bear its own costs.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           March 8 2021